DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 1/14/21 have been fully considered and entered. Claims 1 and 8 have been amended. Applicants’ amendments to claims 1 and 8 are found sufficient to overcome the 112 2nd paragraph rejections set forth in the action dated 11/27/20. As such, these rejections are hereby withdrawn. Claims 1-3 and 5-20 are found allowable for reasons set forth herein below. 
Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter: Claims 1-3 and 5-20 are in condition for allowance. Presently there is no teaching or suggestion found in the prior art which would serve to anticipate or render obvious the claimed process for forming the claimed segmented reinforcement sheet as set forth in claim 1. Specifically, there is no known prior art which teach or suggest the claimed process for forming the segmented reinforcement sheet of claim 1. Said segmented reinforcement sheet having a length, a width shorter than the length, and a thickness; wherein the segmented reinforcement sheet being segmented partially through the thickness continuously across the entire width and substantially perpendicular to the length; combining the segmented reinforcement sheet with a gel precursor; gelling the gel precursor in the segmented reinforcement sheet to make a segmented reinforced gel composite sheet; and drying the segmented reinforced gel composite sheet to make a reinforced aerogel composite sheet.
Conclusion



3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789